Examiner’s Comments

Status of Claims

Applicant’s amendments and remarks in the reply filed 6/1/2021 have been acknowledged and entered.  Claims 1-6 and 7-14 are pending.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-10 directed to an invention non-elected without traverse.  Accordingly, claims 8-10 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seema Mehta on 6/7/2021.

The application has been amended as follows: 

Please  include an abstract to read as follows:

Please cancel claims 8-10.


REASONS FOR ALLOWANCE
Claims 1-7 and 11-14 are allowed.  The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not teach or suggest a wiping device having the features set forth in the claims.  The closest prior art of record is that of Arai who teaches wiper device having a piezoelectric element mounted on the wiper frame; and Ferren who teaches a piezoelectric film applied to surfaces, the film producing an electric current.  However, the reviewed prior art does not disclose or fairly suggest a wiping device comprising the piezoelectric film arranged against the spline of the wiper frame, and deformed by the spline, as required by Claim 1.  The reviewed prior art does not teach or fairly suggest  a windscreen wiper frame comprising a piezoelectric film arranged against an aerodynamic deflector of the wiper frame and deformed by the deflector, as required by Claim 12.  The reviewed prior art does not anticipate or fairly suggest the wiping device comprising a piezoelectric film mounted on a component of a wiper frame, and deformed by the component,  and further comprising a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        /NATASHA N CAMPBELL/Examiner, Art Unit 1714